DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to U.S. Patent Application No. 16/741,992 filed on 01/14/2020 in which Claim 1 – 20 were presented for examination.
This U.S. Patent Application claim priority to India Patent Application No. 201941049107 filed on 11/29/2019.

Status of the Claims
Claim 20 is rejected under 35 U.S.C. 101, Claims 1 – 3, 5, 8, 10, 13, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) and Claims 4, 6, 7, 11 and 15 – 17.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/2020 and 01/08/2021 have been entered and considered by the examiner.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 20 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. 
	Claim 20 recites “a non-transitory computer-readable medium storing computer-executable instructions for providing user-specific explanations for an output generated by an Artificial Neural Network (ANN) model, the computer-executable instructions configured for:” followed by a series of steps. However, a non-transitory computer-readable medium by itself, without any computer hardware, is incapable of performing the recited steps, therefore Claim 20 is inoperative.
	The examiner suggests amending claim 20 to recite “a non-transitory computer-readable medium storing computer-executable instructions for providing user-specific explanations for an output generated by an Artificial Neural Network (ANN) model, the computer-executable instructions, when executed by at least one processor, cause the at least one processor to perform operations comprising: …”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 3, 5, 8, 10, 13, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hind et al. (US 2019/0354805) (hereinafter, Hind).

	Regarding Claim 1, Hind teaches a method of providing user-specific explanations for an output generated by an Artificial Neural Network (ANN) model (see Hind’s Abstract and par 0066), the method comprising: 
	receiving, by a vocabulary and explanation generating device, a training dataset (Hind in par 0025, teaches that in training mode, the system can receive as input a training dataset, including features vectors in addition to classification and explanations corresponding to the feature vectors); 
	identifying, by the vocabulary and explanation generating device, one or more relevant features from the training dataset (Hind in par 0041, further teaches that the input to the training component 110 can include a set of training features vectors x. Moreover, the input to the training component 110 can include classifier y which can include a set of correct classes for each feature vector x. Further, the input to the training component 110 can include a set of explanations z that correspond to each feature vector); 
	distributing, by the vocabulary and explanation generating device, the one or more relevant features into a plurality of groups, wherein the plurality of groups correspond to a plurality of levels of domain knowledge of users (Hind in par 0034, teaches that the recommendation component 112 can be configured to provide an explanation having a metric associated with the complexity of the explanation that matches a metric associated with the complexity-capability of the user. Hind in par 0057 and Fig. 3, teaches that the system can, for each data item in the training data set 302, combine the classification y with an explanation z, thereby generating an augmented label yz. The augmented label can be a concatenation of y and z, or may be a more sophisticated combination for y and z. The system can generate an updated training data set (x, yz), based on the augmented label, yz. Hind in par 0061, further teaches that the explanations can be in different languages, described using different terminology and vocabulary, or be provided with different levels of details for different user); and 
	generating, by the vocabulary and explanation generating device, a plurality of vocabularies of explanations for an output generated by an ANN model for the training dataset corresponding to the plurality of groups, using the one or more relevant features (Hind in par 0061- 0062 and Fig. 5, further teaches that the AI system 502 can provide an explanation z for a given feature vector x based on a model. The explanation z may be one of several explanations that may be associated with the pair (x,y); for example, the several explanations may be variations of each other. For instance, the explanations can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users. The explanation provided by AI system 502 can be provided to a post-processing filter 504. The post-processing filter can, at 504 determine a given user characteristic. In particular, the post-processing filter 504 can have access to a database including a table of information, for example, a look-up table such as look-up table 505. The look-up table 505 can include a column of feature vectors 506, for example, including feature vectors X1, X2, and X3. The look-up table 505 can include a column of classifications 508, for example, including classifications Y1, Y2, and Y3, and column of first explanations 510, for example, including explanation E11, E12, and E13. The first explanations can include those explanations that were originally provided to the AI system, for example, during the training or recommendation processes. The look-up table include a second column of explanation 512 (for example, explanations E21, E22, and E23) and third explanations 514 (for example, explanations E31, E32, and E33. The second explanations 512 can include a second variation of the first explanations 510, and third explanations 514 can include a third variation of the first explanation 510 or the second explanations 514. For example, E21 can include a second variation of the first explanation E11. In one example, explanations E21 and E11 can have the same or similar content, but can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users. Similarly, explanations E31 and E11 or E31 and E21 can have the same or similar content, but can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users. Hind in par 0066, further teaches that the disclosure can work with any supervised learning classification algorithm, including neural networks).

	Regarding Claim 2, Hind teaches the limitations contained in parent Claim 1. Hind further teaches:
	further comprising: 
	receiving a test dataset (Hind in par 0025, further teaches that in the training mode, the system can receive as input, a training dataset including feature vectors in addition to classifications and explanations corresponding to the feature vectors. The explanations can be provided can be provided by a subject matter expert. The system generates another updated training dataset that includes the feature vectors and the augmented labels. In the application mode, the system can use a classifier, trained on the updated training dataset, to analyze real-world (non-training) feature vectors and thereby generate corresponding real-world augmented labels. The system can decompose the real-world augmented labels, using the classifier, to generate classifications and explanations for real-world feature vectors. In this way, the system can provide explanations for real-world classifications of given feature vectors);
	receiving a target group signature corresponding to a target group from the plurality of groups (Hind in par 0034, teaches that the recommendation component 112 can be configured to provide an explanation having a metric associated with the complexity of the explanation that matches a metric associated with the complexity-capability of the user); and 
	selecting a vocabulary of explanation for the output generated by the ANN model for the test dataset from the plurality of vocabularies of explanations, based on the target group signature (Hind in par 0061- 0062 and Fig. 5, further teaches that the AI system 502 can provide an explanation z for a given feature vector x based on a model. The explanation provided by AI system 502 can be provided to a post-processing filter 504. The post-processing filter can, at 504 determine a given user characteristic. In particular, the post-processing filter 504 can have access to a database including a table of information, for example, a look-up table such as look-up table 505. The look-up table 505 can include a column of feature vectors 506, for example, including feature vectors X1, X2, and X3. The look-up table 505 can include a column of classifications 508, for example, including classifications Y1, Y2, and Y3, and column of first explanations 510, for example, including explanation E11, E12, and E13. The first explanations can include those explanations that were originally provided to the AI system, for example, during the training or recommendation processes. The look-up table include a second column of explanation 512 (for example, explanations E21, E22, and E23) and third explanations 514 (for example, explanations E31, E32, and E33. The second explanations 512 can include a second variation of the first explanations 510, and third explanations 514 can include a third variation of the first explanation 510 or the second explanations 514. For example, E21 can include a second variation of the first explanation E11. In one example, explanations E21 and E11 can have the same or similar content, but can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users. Similarly, explanations E31 and E11 or E31 and E21 can have the same or similar content, but can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users. Hind in par 0066, further teaches that the disclosure can work with any supervised learning classification algorithm, including neural networks).

	Regarding Claim 3, Hind teaches the limitations contained in parent Claim 2. Hind further teaches:
	wherein the training dataset and the test dataset comprises at least one of an image file and a video file (Hind in par 0039 – 0040, further teaches that to create a supervised machine learning classifier, a set of training data may need to be provided to the training component 110, the training data having two components. The first component can include a set of feature vectors, x, for a particular entity. Examples of such feature vectors can include, but not be limited to, an image, video, audio, text, and the like. Further, the training component 110 can further receive a third component for each element (x,y) in the training data. In particular, a set of explanations, z, for why the features, x, produced the specified class, y. In some embodiments, z can take any suitable form, such as a number, text string, an image or video file, and the like).

	Regarding Claim 5, Hind teaches the limitations contained in parent Claim 1. Hind further teaches:
	wherein the one or more relevant features comprise at least one of one or more objects within the training dataset, an interaction between two or more objects within the training dataset, an action associated with an object, or one or more attributes associated with each of the one or more objects, wherein the one or more attributes comprise at least one of a color of the object, a shape of the object, a size of the object, a position of the object, or an interaction of the object with other objects and surroundings (Hind in par 0064 and Fig. 6, further teaches that feature vectors can include, but not be limited to, an image, video, audio, text, and the like. Examples of decision and/or classification can include, but not be limited to, a description for an image, video, or audio, a summary for a paragraph of text, a loan-approval decision for a loan application, and the like. The first explanations can provide reasons why the features produced the specified class. The explanations can take any suitable form, such as a number, text string, an image or video file, and the like. In some embodiments, each explanation can be represented with a unique identifier).

	Regarding Claim 8, Hind teaches the limitations contained in parent Claim 1. Hind further teaches:
	wherein generating the plurality of vocabularies of explanations comprises: 
	receiving a dataset signature corresponding to the training dataset from the ANN model (Hind in par 0036, teaches that the recommendation component 112 can be configured to provide explanations that are tailored to the domain of the recommendation, for example, by incorporating relevant terms. For example, an explanation for a medical treatment recommendation may need to use medical terms that are understandable by physicians and/or nurses considering the recommendation. In contrast, recommending a particular treatment because of a given AI system generated explanation, for example, that “X1>0.45” and “X2<43.5” may not be useful to a user, regardless of the mathematical sophistication of the user, because X1 and X2 may have no inherent meaning to the user (e.g., a physician). However, a different explanation stating that “glucose counts are too high and blood pressure is too low,” may be more informative to the user); 
	receiving a group signature corresponding to each of the plurality of groups (Hind in par 0069 and Fig. 7, further teaches that at block 700, one or more user characteristics (such as age, language, and the like) can be determined for post-processing based on the recommendation. In some aspects, the recommendation along with the explanation for post-processing can be provided to a post-processing filter. The post-processing filter can determine a given user characteristic, for example, based on a user profile. The user-profile can be provided by a user, or may be provided via communication with a database, for example, a network database. The database can include a database stored or hosted on a cloud computing platform); 
	receiving a feature table, wherein the feature table comprises connecting words of a language (Hind in par 0061 – 0062, further teaches that the post-processing filter 504 can have access to a database including a table of information, for example, a look-up table such as look-up table 505. The look-up table 505 can include a column of feature vectors 506, for example, including feature vectors X1, X2, and X3. The look-up table 505 can include a column of classifications 508, for example, including classifications Y1, Y2, and Y3, and column of first explanations 510, for example, including explanation E11, E12, and E13. The first explanations can include those explanations that were originally provided to the AI system, for example, during the training or recommendation processes. The look-up table include a second column of explanation 512 (for example, explanations E21, E22, and E23) and third explanations 514 (for example, explanations E31, E32, and E33. The second explanations 512 can include a second variation of the first explanations 510, and third explanations 514 can include a third variation of the first explanation 510 or the second explanations 514. For example, E21 can include a second variation of the first explanation E11. In one example, explanations E21 and E11 can have the same or similar content, but can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users. Similarly, explanations E31 and E11 or E31 and E21 can have the same or similar content, but can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users); and 
	generating a vocabulary for a group of the plurality of groups based on the dataset signature, the group signature, and the feature table (Hind in par 0061, further teaches that the explanations can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users. Hind in par 0073, further teaches that a modified explanation can be presented to the user. The modified explanation can be presented to the user via a user's device, for example, a smartphone, a laptop, a computer, or the like. In some aspects, the user can provide feedback, for example, via the device. The user can specify, for example, whether the modified explanation was more understandable to the user. For example, the user can score the modified explanation and how understandable it was to the user. The score can be, for example, a score on a scale of 1 to 10, where 1 represents a poorly understandable explanation, and 10 represents an easily understandable explanation. Such feedback can be used to improve the AI system and algorithms, for example, by providing additional or modified alternative explanations in the lookup table or database).

	Regarding Claim 10, Hind teaches the limitations contained in parent Claim 1. Hind further teaches: 
	further comprising: 
	upon distributing the one or more relevant features into a plurality of groups, arranging and storing the one or more relevant features in form of a hierarchical graph, wherein the hierarchical graph represents the plurality of levels of domain knowledge of the users (Hind in par 0055 and Fig.2, teaches that diagram 203 illustrates that, adding explanations to training data implicitly creates a two-level hierarchy. That is, the transformed classes of diagram 203 are members of the original classes of diagram 201. In particular, classes A1 210 and A2 212 represent a decomposition of the original class A 202, and similarly for class B. This hierarchical property may be exploited by employing hierarchical classification algorithms when training data to improve accuracy. Furthermore, the explanations maybe expanded to include multiple levels of detail, for example, depending on the needs of a user. Hind in par 0059 and Fig. 4, further teaches that the system can, for each data item in the training data set 402, combine the classification y with an explanation z, thereby generating an augmented label yz. At block 406, the system can generate an updated training data set (x, yz), based on the augmented label, yz, where z includes a specific example of class y (e.g., z is in a hierarchical relationship with y and represents a species of class y). At block 408, the system can apply a hierarchical machine learning algorithm to the updated training data set, thereby leading to the generation of a model (e.g., a hierarchical multiclass model).

	Regarding Claim 13, this Claim merely recites a system for providing user-specific explanations for an output generated by an ANN model, the system comprising: a vocabulary and explanation generating device comprising at least one processor and a computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 1. Accordingly, Hind discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 1.

	Regarding Claim 14, this Claim merely recites a system for providing user-specific explanations for an output generated by an ANN model, the system comprising: a vocabulary and explanation generating device comprising at least one processor and a computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 2. Accordingly, Hind discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 2.

	Regarding Claim 18, this Claim merely recites a system for providing user-specific explanations for an output generated by an ANN model, the system comprising: a vocabulary and explanation generating device comprising at least one processor and a computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 10. Accordingly, Hind discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 10.

	Regarding Claim 20, this Claim merely recites a non-transitory computer-readable medium storing computer-executable instructions for providing user-specific explanations for an output generated by an Artificial Neural Network (ANN) model, the computer-executable instructions configured for performing instructions as similarly recited in Claim 1. Accordingly, Hind discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hind in view of Deng et al. (US 2019/0318261) (hereinafter, Deng).
	Regarding Claim 4, Hind teaches the limitations contained in parent Claim 3. Hind further teaches:
	wherein generating the plurality of vocabularies of explanations comprise receiving one or more captions corresponding to each of the one or more relevant features (Hind in par 0025, further teaches that in the training mode, the system can receive as input, a training dataset including feature vectors in addition to classifications and explanations corresponding to the feature vectors. The explanations can be provided can be provided by a subject matter expert. The system generates another updated training dataset that includes the feature vectors and the augmented labels),
	Hind teaches techniques regarding explanations for artificial recommendations (See Hind’s Abstract). Hind in par 0059 and Fig. 4, teaches that the output of the system can be used, at 410, to a recommendation component 403, which can apply the model based on the updated training data set (x, yz) to real-world data. In particular, the system can receive real-world data that can include a feature vector x 412. At block 414, the system can apply the model (e.g., the hierarchical multiclass model) and thereby generate as an output, a classification, y. At block 416, the system can determine an explanation z based on the generated classification y. At block 418, the system can use z and information related to the hierarchical relationship between z and y to generate a classification y.
	However, Hind does not specifically disclose wherein the one or more captions are generated using Common Objects in Context (COCO), and wherein the one or more attributes associated with each of the one or more relevant features are generated from the one or more captions using Natural Language Processing (NLP).
	Deng in par 0055 and Fig. 2, teaches that a model 200 is configured to retrieve data from a data store 202, such as by retrieving a selection of training data from logged data. The logged data may represent data gained from performing sequence encoding and decoding using an encoder-decoder framework for labeling data, such as from a long short-term memory (LSTM) encoder-decoder, a recurrent neural network (RNN) encoder-decoder, or other encoder-decoder framework used for purposes such as natural language understanding and slot filling. 
	Deng in par 0071, further teaches that the labeling model used can depend on the type of data and objectives of the model 400. For instance, if the data is utterance data for natural language understanding, the unlabeled input can be sent to a sequence labeling network such as an LSTM for labeling utterances. Since the unlabeled input is determined to be highly similar to labeled data already accessible to the system and usable for training of the sequence labeling network, there can be a high confidence that the sequence labeling network will accurately label the input 401.
	Deng in par 0105, further teaches that the ALISE approach and the other approaches are applied to the task of image captioning. The input data is an image, and a corresponding label is a caption sentence describing the content of the input image. An encoder-decoder learning framework is used along with an adversarial discriminator. In this particular example, a MICROSOFT COMMON OBJECTS IN CONTEXT (MSCOCO) dataset is used. This dataset includes 82,783 images for training, 40,504 images for validation, and 40,775 images for testing. Each image in the MSCOCO dataset is paired with five ground truth captions. Query sample selection is mainly conducted at the image level. If one image is selected for labeling, five ground truth captions corresponding to the selected image are accessible. Sentences are pre-processed, where words are converted to lower-case and non-alphanumeric characters are discarded. Words that appear less than twice in all captions are also discarded.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as in Deng with the teachings as in Hind, in order to include in Hind COCO dataset as disclosed in Deng. The motivation for doing so would have been to use for training of the models in Hind with a large scale dataset as COCO, thus improving the training of the model by using a significant amount of data (See Deng’s par 0105).

	Regarding Claim 6, Hind teaches the limitations contained in parent Claim 1. Hind further teaches:
	further comprising generating a plurality of explanations for the output generated by the ANN model for the training dataset corresponding to the plurality of groups, using the plurality of vocabularies of explanations (Hind in par 0061- 0062 and Fig. 5, further teaches that the AI system 502 can provide an explanation z for a given feature vector x based on a model. The explanation z may be one of several explanations that may be associated with the pair (x,y); for example, the several explanations may be variations of each other. For instance, the explanations can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users. The explanation provided by AI system 502 can be provided to a post-processing filter 504. The post-processing filter can, at 504 determine a given user characteristic. In particular, the post-processing filter 504 can have access to a database including a table of information, for example, a look-up table such as look-up table 505. The look-up table 505 can include a column of feature vectors 506, for example, including feature vectors X1, X2, and X3. The look-up table 505 can include a column of classifications 508, for example, including classifications Y1, Y2, and Y3, and column of first explanations 510, for example, including explanation E11, E12, and E13. The first explanations can include those explanations that were originally provided to the AI system, for example, during the training or recommendation processes. The look-up table include a second column of explanation 512 (for example, explanations E21, E22, and E23) and third explanations 514 (for example, explanations E31, E32, and E33. The second explanations 512 can include a second variation of the first explanations 510, and third explanations 514 can include a third variation of the first explanation 510 or the second explanations 514. For example, E21 can include a second variation of the first explanation E11. In one example, explanations E21 and E11 can have the same or similar content, but can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users. Similarly, explanations E31 and E11 or E31 and E21 can have the same or similar content, but can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users. Hind in par 0066, further teaches that the disclosure can work with any supervised learning classification algorithm, including neural networks),
	However, Hind does not specifically disclose wherein the plurality of explanations are generated from the plurality of vocabularies of explanations using Long Short Term Memory (LSTM) model.
	Deng in par 0055 and Fig. 2, teaches that a model 200 is configured to retrieve data from a data store 202, such as by retrieving a selection of training data from logged data. The logged data may represent data gained from performing sequence encoding and decoding using an encoder-decoder framework for labeling data, such as from a long short-term memory (LSTM) encoder-decoder, a recurrent neural network (RNN) encoder-decoder, or other encoder-decoder framework used for purposes such as natural language understanding and slot filling. 
	Deng in par 0071, further teaches that the labeling model used can depend on the type of data and objectives of the model 400. For instance, if the data is utterance data for natural language understanding, the unlabeled input can be sent to a sequence labeling network such as an LSTM for labeling utterances. Since the unlabeled input is determined to be highly similar to labeled data already accessible to the system and usable for training of the sequence labeling network, there can be a high confidence that the sequence labeling network will accurately label the input 401.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as in Deng with the teachings as in Hind, in order to include in Hind LSTM as disclosed in Deng. The motivation for doing so would have been to configure the system of Hind to generate explanation by implementing a framework for labeling data such as LSTM, thus facilitating the analysis of speech and text (See Deng’s par 0055 – 0056)

	Regarding Claim 7, Hind in view of Deng teaches the limitations contained in parent Claim 6. Hind further teaches:
	further comprising: 
	receiving, from a user, a correction to an explanation of the plurality of explanations, wherein the correction to the explanation is based on at least one of: determining by the user that a word in the explanation corresponding to a group of the plurality of groups is from a vocabulary of explanation corresponding to the group, and determining by the user that a word in the explanation corresponding to a group is from a correct vocabulary of explanation corresponding to the group (Hind in par 0061, further teaches that the explanations can be in different languages, described using different terminology and vocabulary, or be provided with different levels of detail for different users. Hind in par 0073, further teaches that a modified explanation can be presented to the user. The modified explanation can be presented to the user via a user's device, for example, a smartphone, a laptop, a computer, or the like. In some aspects, the user can provide feedback, for example, via the device. The user can specify, for example, whether the modified explanation was more understandable to the user. For example, the user can score the modified explanation and how understandable it was to the user. The score can be, for example, a score on a scale of 1 to 10, where 1 represents a poorly understandable explanation, and 10 represents an easily understandable explanation. Such feedback can be used to improve the AI system and algorithms, for example, by providing additional or modified alternative explanations in the lookup table or database).

	Regarding Claim 15, this Claim merely recites a system for providing user-specific explanations for an output generated by an ANN model, the system comprising: a vocabulary and explanation generating device comprising at least one processor and a computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claims 4 and 8. Accordingly, Hind in view of Deng discloses/teaches every limitation of Claim 15, as indicated in the above rejections of Claims 4 and 8.

	Regarding Claim 16, this Claim merely recites a system for providing user-specific explanations for an output generated by an ANN model, the system comprising: a vocabulary and explanation generating device comprising at least one processor and a computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 6. Accordingly, Hind in view of Deng discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 6.

	Regarding Claim 17, this Claim merely recites a system for providing user-specific explanations for an output generated by an ANN model, the system comprising: a vocabulary and explanation generating device comprising at least one processor and a computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations as similarly recited in Claim 7. Accordingly, Hind in view of Deng discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 7.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hind in view of Yuan et al. (US 2021/0133642) (hereinafter, Yuan).
	Regarding Claim 11, Hind teaches the limitations contained in parent Claim 1. 
	Hind further teaches:
	wherein the one or more relevant features are identified from a plurality of features associated with the training dataset (Hind in par 0041, further teaches that the input to the training component 110 can include a set of training features vectors x. Moreover, the input to the training component 110 can include classifier y which can include a set of correct classes for each feature vector x. Further, the input to the training component 110 can include a set of explanations z that correspond to each feature vector).
	However. Hind does not specifically disclose wherein each of the plurality of features correspond to a neuron activated in the ANN model for generating an output for the training dataset.
	Yuan teaches a method that includes capturing user responses to notifications sent to users to obtain training fata and training a machine learning algorithm with reinforcement learning based on the features and the training fata to obtain a ML model (See Yuan’s Abstract). Yuan in par 0086, further teaches that during training, the ML algorithm analyzes the training data based on identified features and configuration parameters. Yuan in par 0092, further teaches the use of a neural network. A neural network is based on a collection of connected units called neurons, where each connection, called a synapse, between neurons can transmit a unidirectional signal with an activating strength that varies with the strength of the connection. The receiving neuron can activate and propagate a signal to downstream neurons connected to it, typically based on whether the combined incoming signals, which are from potentially many transmitting neurons, are of sufficient strength, where strength is a parameter.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as in Yuan with the teaching as in Hind in order to implement the method of Hind with a neural network as disclosed in Yuan. The motivation for doing so would have been to associate the plurality of features of Yuan with a neuron, thus improving performance (See Yuan’s par 0092).



Allowable Subject Matter
Claims 9, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176